UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6106


STEPHON BERNARD PEAKE,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Cameron McGowan Currie, Senior District Judge. (1:20-cv-01450-CMC)


Submitted: June 29, 2021                                           Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephon Bernard Peake, Appellant Pro Se. Beth Drake, Acting United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephon Bernard Peake appeals the denial of his motions to appoint counsel, the

district court’s order accepting the recommendation of the magistrate judge and dismissing

Peake’s claims under the Federal Tort Claims Act, ∗ (“FTCA”) for lack of subject matter

jurisdiction and failure to state a claim, and the district court’s order denying Peake’s Fed.

R. Civ. P. 59(e) motion. The district court referred this case to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

advised Peake that failure to file timely, specific objections to this recommendation could

waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Peake received proper notice

and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review of the denial of his claims regarding outgoing mail, access to institutional

forms, and medical care because the objections were not specific to the particularized legal

recommendations made by the magistrate judge on those claims. See Martin, 858 F.3d at

245 (holding that, “to preserve for appeal an issue in a magistrate judge’s report, a party

must object to the finding or recommendation on that issue with sufficient specificity so as


       ∗
           28 U.S.C. §§ 1346, 2671-2680.

                                              2
reasonably to alert the district court of the true ground for the objection” (internal quotation

marks omitted)).

       Although Peake filed specific objections to his FTCA claim regarding the failure to

protect, on appeal, we confine our review to the issues raised in the informal brief. See 4th

Cir. R. 34(b). Because Peake’s informal brief does not challenge the basis for the district

court’s disposition of his failure to protect claim, he has forfeited appellate review of the

court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal

brief is an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”).

       Finally, regarding the denial of Peake’s motions for the appointment of counsel, we

have reviewed the record and find no abuse of discretion. See Miller v. Simmons, 814 F.2d

962, 966 (4th Cir. 1987) (stating standard of review).

       Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                  AFFIRMED




                                               3